         Case 1:19-bk-12967         Doc 20 Filed 11/15/19 Entered 11/15/19 11:42:01                     Desc
                                  Ntc/Financial Mgmt. Course Page 1 of 1
Form a0nfincs
(Rev. 12/15)

                                         United States Bankruptcy Court
                                            Southern District of Ohio
                                         221 East Fourth Street, Suite 800
                                           Cincinnati, OH 45202−4133


In     Timothy S Bell                                      Case No.: 1:19−bk−12967
Re:
                Debtor(s)                                  Chapter: 13
SSN/TAX ID:
     xxx−xx−3072                                           Judge: Jeffery P. Hopkins




                       NOTICE OF FAILURE TO FILE RULE 1007(b)(7) STATEMENT


     In accordance with Rule 5009(b) of the Federal Rules of Bankruptcy Procedure, the Clerk hereby provides
notice that pursuant to Rule 1007(b)(7) of the Federal Rules of Bankruptcy Procedure, a statement regarding
completion of a course in financial management (Official Form 423) is required before an Order of Discharge can
be issued. If a statement regarding the completion of a course in financial management is not filed by the date when
the last plan payment was made or the filing of a motion for a discharge, the above captioned case may be closed
without the issuance of a discharge. If the debtor(s) subsequently files a Motion to Reopen the Case to allow for the
filing of the Official Form 423, the debtor(s) must pay the full reopening fee due for filing the motion.




Dated: November 15, 2019

                                                           FOR THE COURT:
                                                           Richard B. Jones
                                                           Clerk, U.S. Bankruptcy Court
